           Case 1:19-mc-00592-VSB Document 18 Filed 08/04/21 Page 1 of 2




UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK
----------------------------------------------------------X
                                                          :                             8/4/2021
ELENA STRUJAN,                                            :
                                                          :
                                        Plaintiff,        :
                                                          :       19-mc-592 (VSB)
                      -against-                           :
                                                          :            ORDER
STATE FARM INSURANCES, et al.,                            :
                                                          :
                                        Defendants. :
                                                          :
----------------------------------------------------------X

VERNON S. BRODERICK, United States District Judge:

        Plaintiff Elena Strujan (“Strujan”), proceeding pro se and in forma pauperis, filed this

miscellaneous action on December 26, 2019. (Doc. 1.) Strujan characterizes this action as a

“Nonjudicial Civil Forfeiture Proceeding” and has filed a “Non-Judicial Claim” and “Motion for

Default.” (See Docs. 1–9.) Thereafter, defendants Rivkin Radler LLP, Michael Welch, Greg

Mann, Brian Bank, and Cheryl F. Korman (collectively, the “Rivkin Defendants”) filed a motion

to dismiss the action pursuant to a Bar Order of this Court issued under 28 U.S.C. § 1651 and/or

pursuant to 28 U.S.C. § 1915. (Doc. 10.) Strujan then filed a motion that appears to oppose the

Rivkin Defendants’ motion to dismiss. (See Doc. 11.) The Rivkin Defendants again moved to

dismiss this action, and argued that “that the conduct of Plaintiff in attempting to circumvent the

Bar Order, by casting her claim as a miscellaneous rather than a civil case, as she attempts to do

here, was flatly rejected by Judge Jesse M. Furman.” (Doc. 13.) The Rivkin Defendants

attached a January 29, 2020 decision from Judge Furman dismissing Strujan’s miscellaneous

case. (See Doc. 13-1.) Strujan subsequently filed multiple letters and an application for a writ of

coram nobis. (See Docs. 14–17.)
         Case 1:19-mc-00592-VSB Document 18 Filed 08/04/21 Page 2 of 2




       Strujan is currently barred from filing any new civil actions in this Court in forma

pauperis without prior permission. See Strujan v. Columbia Univ., 18-CV-8755, Doc. 7

(S.D.N.Y. Nov. 21, 2018) (“Bar Order”). Strujan appears to be attempting to evade this Bar

Order, as she has done in the past. See Strujan v. Dollar Tree Stores, Inc., 19-MC-504, Doc. 17

(S.D.N.Y. Jan. 29, 2020); Strujan v. New York City Hall, 20-MC-0125, Doc. 17 (S.D.N.Y. Sept.

21, 2020).

       The Clerk of Court is directed to open this action as a new civil case and to address it as

such. The Clerk of Court is also respectfully directed to mail a copy of this Order to Plaintiff,

and to close this case.

SO ORDERED.

Dated: August 4, 2021
       New York, New York

                                                     ______________________
                                                     Vernon S. Broderick
                                                     United States District Judge
